Citation Nr: 1139917	
Decision Date: 10/27/11    Archive Date: 11/07/11

DOCKET NO.  09-46 263	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for residuals of a shrapnel wound of the buttocks. 

2.  Entitlement to service connection for a heart disability.  

3.  Entitlement to service connection for pes planus.  

4.  Entitlement to service connection for cold weather injuries of the feet.

5.  Entitlement to service connection for residuals of a shrapnel wound of the right foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Robben, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1951 to January 1953.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in pertinent part, denied entitlement to service connection for the above claimed disabilities.

The Veteran provided testimony before the undersigned Veterans Law Judge at the RO in August 2011.  A transcript is of record.

The Board notes that during the August 2011 hearing, the issue of entitlement to service connection for a heart disability was presented as an issue requiring new and material evidence to reopen the claim.  However, after complete review of the file, it is noted that there was no prior denial of the issue and, therefore, new and material evidence is not required.  

The issues of entitlement to service connection for cold weather injuries of the hands and service connection for anxiety have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to service connection for a heart disability, service connection for pes planus, service connection for cold weather injuries of the feet, and service connection for residuals of a shrapnel wound of the right foot are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

Current residuals of a shrapnel wound of the buttocks have not been demonstrated.  


CONCLUSION OF LAW

Residuals of a shrapnel wound of the buttocks were not incurred in or aggravated during service.  38 U.S.C.A. §§ 1110 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2011) redefined VA's duty to assist a veteran in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 112, 120-21 (2004), see 
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements 
include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006). 

In a letter issued in September 2008, prior to the initial adjudication of the claim, the RO notified the Veteran of the evidence needed to substantiate his claim for service connection.  The letter also satisfied the second and third elements of the duty to notify by informing the Veteran that VA would try to obtain medical records, employment records, or records held by other Federal agencies, but that he was nevertheless responsible for providing any necessary releases and enough information about the records to enable VA to request them from the person or agency that had them.  He was informed that VA provided ratings based on the rating schedule and was given examples of the evidence he could submit.

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).  Nevertheless, the September 2008 letter advised him to provide all evidence in his possession.  

The Veteran has substantiated his status as a veteran.  He was notified of all elements of the Dingess notice, including the disability-rating and effective-date elements of the claims, by the September 2008 letter.  

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records, records from various federal agencies, and private medical records.  

The Board notes that VA medical center (VAMC) treatment records cited in the October 2009 statement of the case (SOC) are not in the claims file and are not in the Virtual VA system as of the date of this decision.  However, the Veteran has stated that he does not have current residuals of a shrapnel wound of the buttocks and has not had any symptoms since his wound healed during service (see Hearing Transcript, 24).  He has not reported any treatment or current symptoms related to the shrapnel injury to the buttocks.  Hence, the VAMC records could not serve to substantiate the claim, and VA has no obligation to seek those records.  Golz v. Shinseki, 590 F.3d 1317, 1321 (Fed. Cir. 2010).  Similarly, he has not reported any in-service treatment for a shrapnel wound of the buttocks.  While his other claims on appeal are being remanded to seek additional service treatment records reported by the Veteran, he has not reported that these are relevant to the buttocks claim and there is no other evidence to that effect.

Additionally, the Veteran was provided a proper VA examination in November 2008 in connection with his claim regarding a shrapnel wound of the buttocks.  

When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  As discussed below, the Board finds that the November 2008 VA examination obtained in this case is more than adequate, as it is predicated on a full reading of the service treatment records as well as the private and VA medical records and the Veteran's reports.  The examiner found that there were no residuals of a shrapnel wound of the buttocks.  This finding is consistent with the Veteran's statements.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to this issue has been met.  
38 C.F.R. § 3.159(c)(4).

The United States Court of Appeals for Veterans Claims (Court) has held that that provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: The duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010).  However, effective August 23, 2011, VA amended its regulations governing hearings.  See 76 Fed. Reg. 52572 (Aug. 23, 2011).  The rule clarifies that the hearing provisions in 38 C.F.R. § 3.103, only apply to hearings before the agency of original jurisdiction (AOJ) and do not apply to hearings before the Board.  Because the hearing in this case was held prior to August 23, 2011, it is not clear whether the new regulation is applicable.

In any event, during the August 2011 Board hearing, the Veteran was asked about relevant treatment and was advised that evidence demonstrating a current diagnosis or disability was necessary to substantiate the claim.  The Bryant requirements were thus met.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Analysis

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

To show a current disability for purposes of a claim for service connection, it is not necessary that the disability be present on the most recent examination.  Instead, it need only be shown that the disability was present at some point since the claim was filed.  McClain v. Nicholson, 21 Vet. App. 319 (2007).

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  

The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional." Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Veteran received a VA examination in November 2008, where he reported that his shrapnel wound in the right buttocks has existed since 1977, when he was hit in the buttocks by shrapnel during stateside maneuvers.  He stated that there was no open wound and the injury involved only blood vessels.  The injury did not involve bone, fascia, or nerve and did not cause pain or functional impairment.  He received treatment in the field at the time of the injury and was then able to return to his full duties.  

The examiner found that there was no loss of strength, weakness, fatigue, pain, or impairment of coordination, and no complications from the reported muscle injury.  There was no scar present and there was no peripheral nerve involvement.  Pelvic X-rays were within normal limits and did not reveal any metallic shrapnel fragments.  The examiner concluded that based on the Veteran's reports and physical examination, there were no residuals of the shrapnel injury to the buttocks.  

The Veteran stated during the August 2011 Board hearing that the shrapnel injury to his buttocks and right foot occurred in 1951 when a weapon exploded.  Regarding his buttocks, a quarter-sized piece of shrapnel went through his clothing but did not penetrate his skin.  The wound bled for about half an hour and then healed during service.  He stated that he did not have a scar on his buttocks and, while he had occasional foot pain, he did not have any symptoms or problems associated with the injury to his buttocks.  

The Veteran has not reported any current residuals of a shrapnel wound of the buttocks.  There is no other indication in the record that he has any current residuals.  Without evidence of a current disability, the weight of the evidence is against the claim, and it must be denied.  38 U.S.C.A. § 5107(b) (West 2002).


ORDER

Service connection for residuals of a shrapnel wound of the buttocks is denied.  


REMAND

During the Board hearing, the Veteran stated that he had received treatment at Heywood Hospital since 1954, as well as cardiac treatment at Massachusetts General Hospital.  He also stated that he was currently receiving foot treatment from a private physician, identified as Dr. Genovese, who practiced primarily out of his home as well as at Heywood Hospital.  He subsequently provided a VA Form 21-4142 Authorization and Consent to Release Information for Heywood Hospital and Massachusetts General.  

The file contains treatment records from two specific physicians at Heywood Hospital from December 2003 to December 2008.  It does not appear that medical records beginning in 1954 were requested.  Medical records for the private foot doctor have also not been associated with the claims file.  VA has a duty to obtain relevant records of private treatment.  38 U.S.C.A. § 5103A(b) (West 2002); Massey v. Brown, 7 Vet. App. 204 (1994).  These records are relevant to the appeal and efforts to obtain them should be conducted following the procedures under 38 C.F.R. § 3.159 (2011).

As noted above, VAMC treatment records cited in the October 2009 SOC are not of record and are not in the Virtual VA system as of the date of this decision.  As there is evidence of a current disability involving the remaining issues on appeal, the records must be associated with the claims file or the Virtual VA system so that they may be reviewed.  

The Veteran also reports that he received treatment for each of his injuries during service while stationed at Fort Drum, Fort Campbell, and an unspecified site in Alaska.  Service treatment records only demonstrate treatment for a cut on the right hand and right buttocks in 1951.  It does not appear that clinical or medical records were requested from each location the Veteran identified.  Moreover, service personnel records have not been obtained.  Such relevant records must be obtained in accordance with 38 C.F.R. § 3.159.  

Under the VCAA, VA is obliged to provide an examination when the record contains competent evidence that the claimant has a current disability or signs and symptoms of a current disability, the record indicates that the disability or signs and symptoms of disability may be associated with active service; and the record does not contain sufficient information to make a decision on the claim.  38 U.S.C.A. § 5103A(d); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The types of evidence that indicate that a current disability may be associated with military service includes credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 
20 Vet. App. 79, 83 (2006).  The threshold for finding a link between current disability and service is low.  Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. Nicholson, at 83.

The Veteran stated that he had pes planus prior to entering the military and that he experienced increased pain during service.  His October 1950 pre-induction examination was negative for any complaints or findings of pes planus.  The Veteran also stated that he sustained cold weather injuries to his feet while stationed in Alaska and that he sought treatment for these injuries during service.  He stated that his current foot doctor has diagnosed both pes planus and cold weather injuries.  Finally, he stated during the hearing that he occasionally had right foot pain where he sustained his shrapnel wound but he was not sure if that pain was related to that injury and he was not sure if there was a related scar.  

The evidence of record demonstrates diagnosis and treatment for a heart disability, including coronary artery disease.  The Veteran has reported that his heart symptoms began in service as a result of stress and nervousness from jumping out of airplanes on active duty.  Therefore, the Veteran must be provided with a VA heart examination to determine whether any currently diagnosed disability was incurred during, or as a result of, service.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Ask the Veteran to identify the private healthcare providers who have treated the claimed disabilities, in particular, medical records from Dr. Genovese, and to sign authorization for release of such records.  

Then take the necessary steps to obtain all records of the Veteran's private treatment, including records from Heywood Hospital since 1954, cardiac treatment from Massachusetts General Hospital, and foot treatment by Dr. Genovese.  

If the Veteran fails to submit any needed authorization, tell him that he can obtain and submit the records himself.

If there are any records that cannot be obtained, advise the Veteran of this fact, of the efforts made to obtain the records, and any further efforts to obtain them.

3.  Ask the Veteran to identify the location of his service in Alaska.

4.  Take the necessary steps to obtain the Veteran's service personnel records as well as all available service treatment records in accordance.  Clinical and medical treatment records should be requested from Fort Drum, Fort Campbell, and the facility he was stationed in Alaska (if identified by the Veteran or personnel records).  

4.  Afford the Veteran a VA foot examination to determine whether any current foot disability is related to military service or, if any disability pre-existed service, whether it was permanently aggravated during active duty.  

The examiner must review the claims folder and note such review in an examination report or addendum.  All appropriate tests (to include x-rays, as necessary) and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should list all currently diagnosed foot disabilities and is specifically asked to state whether the Veteran has current pes planus, cold weather injuries of the feet, and residuals of a shrapnel wound of the right foot.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed foot disability had onset in service or is otherwise related to a disease or injury in service.    

The examiner should also determine whether any current foot disability existed prior to service and if so, whether the disability underwent an increase in underlying disability during service.  If so, the examiner must stated whether such increase in severity represented the natural progression of the condition, or was beyond the natural progress of the condition (representing a permanent worsening of such disorder).

If the record demonstrates current diagnoses of a foot disorder on or after August 5, 2008, the examiner must provide the requested opinion(s) regardless of whether the disability is found upon current examination.  

The examiner should provide a rationale for each of the opinions that take into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

5.  Once the above development has been completed, afford the Veteran a VA heart examination to determine whether any current heart disability is related to military service.  

The examiner must review the claims folder and note such review in an examination report or addendum.  All appropriate tests and studies should be accomplished, and all clinical findings should be reported in detail.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or more) that any currently diagnosed heart disability, including coronary artery disease, had onset in service or is otherwise related to a disease or injury in service.    

The examiner should provide a rationale for the opinion provided that takes into account the Veteran's reports of his history, the reported in-service injuries, exposures, or events, and his current symptoms.

If the examiner discounts the Veteran's reports, the examiner should provide a reason for doing so.

If the examiner cannot provide an opinion without resort to speculation, the examiner must provide a reason why this is so, and must state whether there is additional evidence that would permit the opinion to be rendered.

6.  The agency of original jurisdiction should review the examination reports to ensure that they contain the opinions and rationales requested in this remand.

7.  If any benefit for which there is a perfected appeal remains denied, issue a supplemental statement of the case, before returning the case to the Board, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  However, the Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655 (2011).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2011).




______________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


